IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 121 MAL 2019
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
HARRY MICHAEL SZEKERES,                      :
                                             :
                    Petitioner               :


                                       ORDER



PER CURIAM

     AND NOW, this 28th day of August, 2019, the Petition for Allowance of Appeal is

DENIED.

     Justice Wecht did not participate in the consideration and decision of this matter.